Name: Commission Implementing Regulation (EU) NoÃ 65/2013 of 24Ã January 2013 amending Annex III to Regulation (EC) NoÃ 826/2008 laying down common rules for the granting of private storage aid for certain agricultural products
 Type: Implementing Regulation
 Subject Matter: plant product;  information technology and data processing;  farming systems;  consumption;  processed agricultural produce
 Date Published: nan

 25.1.2013 EN Official Journal of the European Union L 22/6 COMMISSION IMPLEMENTING REGULATION (EU) No 65/2013 of 24 January 2013 amending Annex III to Regulation (EC) No 826/2008 laying down common rules for the granting of private storage aid for certain agricultural products THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(j) in conjunction with Article 4 thereof, Whereas: (1) Part A of Annex III to Commission Regulation (EC) No 826/2008 (2) stipulates that Member States must send to the Commission certain data on olive oil and table olives for the different marketing years and sets out time limits for the submission of those data. It also establishes common rules for the communication of data to the Commission by the competent authorities of the Member States. (2) In order to reinforce the monitoring of the market situation and having regard to the experience gained in the matter, it is necessary to simplify, specify, add or cancel some of the communication obligations of the Member States laid down in Part A of Annex III to Regulation (EC) No 826/2008. (3) To that end, it is necessary to add an obligation concerning the communication of data on the total amount of olive oil used and on end-of-year stocks and to cancel the obligation concerning data on table olives. (4) Annex III to Regulation (EC) No 826/2008 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex III to Regulation (EC) No 826/2008 is amended as follows: (1) point (b) is replaced by the following: (b) Before 15 September the Member States shall send to the Commission for the preceding marketing year data on the final production figures and the total internal consumption of olive oil and on end-of-year stocks. Before 15 October and before 15 April they shall send to the Commission for the current marketing year an estimate of the total production of olive oil and an estimate of the internal consumption and end-of-year stocks.; (2) point (c) is replaced by the following: (c) From September to May of each marketing year, the Member States shall send to the Commission, no later than the 15th day of each month, a month-by-month estimate of the quantities of olive oil produced since the start of the marketing year in question up to and including the preceding month.. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 January 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 223, 21.8.2008, p. 3.